LETTER OF CREDIT CONTINGENT NOTE

THIS LETTER OF CREDIT CONTINGENT NOTE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), NOR UNDER ANY STATE
SECURITIES LAW AND MAY NOT BE SOLD, PLEDGED, OFFERED FOR SALE, ASSIGNED OR
TRANSFERRED UNLESS (A) A REGISTRATION STATEMENT WITH RESPECT THERETO IS
EFFECTIVE UNDER THE SECURITIES ACT, AND ANY APPLICABLE STATE SECURITIES LAW
REQUIREMENTS HAVE BEEN MET OR (B) EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS
UNDER THE SECURITIES ACT AND THE REGISTRATION OR QUALIFICATION REQUIREMENTS OF
APPLICABLE STATE SECURITIES LAWS ARE AVAILABLE.

$1,825,000 May 23, 2007

Principal Amount

CONVERTED ORGANICS INC.
LETTER OF CREDIT CONTINGENT NOTE

FOR VALUE RECEIVED, CONVERTED ORGANICS INC., a Delaware corporation, (“Borrower”
or “COIN”) promises to pay to the order of David A, Rapaport as agent (“Agent”)
for the beneficial owners listed on Schedule I hereto (“Lenders”) the principal
amount of up to $1,825,000, together with interest on the unpaid principal
amount at the rate of 12% per annum based on a 360-day year, all upon the terms
set forth below. Interest shall be payable on the last business day of each
quarter beginning on March 31, 2008. High Capital Funding, LLC (“HCF”), one of
the Lenders, has named the Borrower as beneficiary of a letter of credit in the
amount of $1,825,000 (the “LOC”), which was issued to the Borrower in accordance
with the terms of a letter of credit agreement between the Borrower and HCF
dated as May 9, 2007 (the “Letter of Credit Agreement” or “LOC Agreement”). This
note (the “Letter of Credit Contingent Note” or the “LOC Note”) is subject to
the terms and conditions of the Letter of Credit Agreement. The amount of the
drawdown under the LOC shall be deemed to be a borrowing under this LOC Note and
shall be recorded by the Agent in the columns headed “Amount of LOC Drawdown”
and “Remaining Principal Outstanding” on the record (the “Grid”) attached hereto
as Schedule II and forming a part of this LOC Note. Capitalized terms used
herein and not otherwise defined have the meanings ascribed to them in the
Letter of Credit Agreement. This LOC Note shall be deemed null and void in the
event there has been no drawdown under the LOC prior to its expiration at 6:00
PM PST March 17, 2008.

1. Computation of Principal Balance: The Agent shall and is hereby
unconditionally and absolutely authorized and directed by the Borrower to record
on the Grid: (a) the date and amount of the drawdown under the LOC, and the
resulting increase in the Remaining Principal Outstanding; and (b) the date and
amount of each repayment on account of the interest and principal made to the
Agent hereunder, and the resulting decrease of the Remaining Principal
Outstanding. The Agent shall provide a copy of the Grid to the Borrower promptly
following the making of any entry on the Grid. Borrower shall have five business
days following receipt of a copy of the Grid to make any objection in writing to
the Agent regarding the most recent entry on the Grid. After such five business
day period such entry shall be conclusively deemed to be correct.

2. Maturity. Except as otherwise provided herein, the principal hereunder shall
become due and payable in full one year after the LOC Drawdown (“Original
Maturity Date”). After the Original Maturity Date, this LOC Note shall bear
interest at 18% per annum.

3. Extension of Maturity Date. If the LOC Note is not paid by the Original
Maturity Date it shall be automatically extended for one month, a maximum of
twelve times, in which case COIN shall issue to the Lenders and deliver to the
Agent an additional number of shares of its common stock (“Extension Shares”)
equal to 8 1/3 % of the then Remaining Principal Outstanding of the LOC Note
divided by the average of the closing bid price of the common stock on NASDAQ
(or subsequent trading market) for the five trading days immediately preceding
each Maturity Date extension. Extension Shares shall be delivered to Agent
within ten days of each such Maturity Date extension.

4. Method of Payment. Agent shall provide Borrower with appropriate wire
instructions for payment of LOC Note principal and interest and Borrower shall
make payment by wire transfer of same day funds. Any partial payment shall be
applied first to accrued and unpaid interest and thereafter to a reduction of
principal.

5. Prepayment. Borrower may prepay any or all amounts due under this LOC Note at
any time without penalty.

6. Default. In the event of an occurrence of any event of default specified
below, the principal of, and all accrued and unpaid interest on, this LOC Note
shall become immediately due and payable without notice, except as specified
below:



  a.   Borrower fails to make any payment hereunder when due.



  b.   Any defined event of default occurs under the bond indenture by and among
the Borrower’s wholly-owned subsidiary, Converted Organics of Woodbridge, LLC,
the NJ EDA, and OppenheimerFunds, Inc. dated February 16, 2007 for the issuance
and sale of $17,500,000 of NJ EDA Solid Waste Revenue Bonds (the “Bonds”), or
the Corporate Guaranty of Borrower dated February 16, 2007 relating to the
Bonds, which event of default has not been cured or waived within five business
days following such occurrence.



  c.   Borrower files a petition to take advantage of any insolvency act; makes
an assignment for the benefit of its creditors; commences a proceeding for the
appointment of a receiver, trustee, liquidator or conservator of itself or of
the whole or any substantial part of its property; files a petition or answer
seeking reorganization or arrangement or similar relief under the federal
bankruptcy laws or any other applicable law or statute of the United States of
America or any state.



  d.   A court of competent jurisdiction enters an order, judgment or decree
appointing a custodian, receiver, trustee, liquidator or conservator of Borrower
or of the whole or any substantial part of its properties, or approves a
petition filed against Borrower seeking reorganization or arrangement or similar
relief under the federal bankruptcy laws or any other applicable law or statute
of the Untied States of America or any state; or if, under the provisions of any
other law for the relief or aid of debtors, a court of competent jurisdiction
assumes custody or control of Borrower or of the whole or any substantial part
of its properties; or there is commenced against Borrower any proceeding for any
of the foregoing relief and such proceeding or petition remains undismissed for
a period of thirty days; or if Borrower by any act indicates its consent to or
approval of any such proceeding or petition.

7. Successors and Assigns. This LOC Note is transferable and assignable by any
Lender or any subsequent permitted assignee (“Holder”) subject to the
requirement that any such assignment or transfer be, in the opinion of
Borrower’s counsel, in compliance with applicable federal and state securities
laws. All covenants, agreements and undertakings in this LOC Note by or on
behalf of any of the parties shall bind and inure to the benefit of the
respective successors and assigns of the parties whether so expressed or not.

8. Notices. Any and all notices, requests, consents and demands required or
permitted to be given hereunder shall be in writing and shall be deemed given
and received (i) upon delivery in person or by overnight courier, (ii) upon the
first business day following the receipt of confirmation of facsimile
transmission to the telefax number or email as indicated below, or (iii) upon
the third business day after deposit in the United States mail, by certified or
registered mail, postage prepaid and addressed as follows:

         
To Agent:
  David A. Rapaport, EVP & GC  

 
            333 Sandy Springs Circle, Suite 230

 
       
 
  Atlanta, GA 30328
Tel:
Fax:  
(404) 257-9150
(404) 257-9125

Email: drapaport@highcapus.com

                 
To Borrower:
  Edward J. Gildea, CEO
       
 
  Converted Organics Inc.
            7A Commercial Wharf West

 
  Boston, MA 02210
       
 
  Tel:
    (617) 624-0111  
 
  Fax:
    (617) 624-0333  
 
  Email:
  egildea@convertedorganics.com


Either party may change by notice the address to which notices to that party are
to be addressed.

9. Waiver/Amendment. Borrower hereby waives presentment for payment, demand,
protest and notice of protest for nonpayment of this LOC Note and consents to
any extension or postponement of the time of payment or any other indulgence.
This LOC Note may only be amended or modified by written agreement signed by
Borrower and Agent.

10. Expenses. In any action for breach of this LOC Note, including nonpayment,
the prevailing party in any such dispute shall be entitled to recover all
reasonable costs and attorney fees incurred in connection with such action. In
addition, Holder shall be entitled to recover from Borrower all reasonable costs
of collection, including without limitation, legal fees and expenses incurred in
any bankruptcy and/or state insolvency proceeding.

11. Choice of Law. This LOC Note shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of Delaware. The parties agree that venue for any suit, action, proceeding or
litigation arising out of or in relation to this Note will be in any federal or
state court in Wilmington, Delaware having subject matter jurisdiction, and the
parties hereby submit to the jurisdiction of that Court.

WITH RESPECT TO ANY CLAIM OR ACTION ARISING UNDER THIS NOTE, EACH PARTY HEREBY
(A) IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE
OF DELAWARE AND THE UNITED STATES DISTRICT COURT LOCATED IN THE CITY OF
WILMINGTON, STATE OF DELAWARE, AND (B) IRREVOCABLY WAIVES ANY OBJECTION WHICH IT
MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS NOTE BROUGHT IN ANY SUCH COURT, IRREVOCABLY
WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER IRREVOCABLY WAIVES
THE RIGHT TO OBJECT, WITH RESPECT TO SUCH CLAIM, SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT, THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER SUCH
PARTY. NOTHING IN THIS NOTE WILL BE DEEMED TO PRECLUDE THE LENDER FROM BRINGING
AN ACTION OR PROCEEDING IN RESPECT HEREOF IN ANY OTHER JURISDICTION.

12. Contingent Nature of LOC Note. This LOC Note is contingent on Borrower
making a drawdown under the LOC and shall become null and void at the undrawdown
LOC expiration at 6:00 PM PST February 25, 2008, or the earlier cancellation of
the LOC by the Borrower (beneficiary) prior to any drawdown.

IN WITNESS WHEREOF, this LOC Note has been executed and delivered on the date
specified on the first page hereof by the duly authorized representative of
Borrower.

CONVERTED ORGANICS INC.

By:

Edward J. Gildea, CEO

1

SCHEDULE I

Converted Organics Inc.

May 23, 2007 Letter of Credit Contingent Note

List of Beneficial Owners

                          Name     Address   Principal Amount   Percent of
Principal

2

SCHEDULE II

Converted Organics Inc.

May 23, 2007 Letter of Credit Contingent Note

Interest and Principal Grid

                                              Amount of LOC                    
      Remaining Principal Date   Drawdown   Amount of Payment   Interest Paid  
Principal Paid   Outstanding
 
    $       $       $       $       $  
 
                                       
 
                                       

3